Title: To Alexander Hamilton from William S. Smith, 5 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander



Union Brigade [Scotch Plains, New Jersey] March 5th. 1800
Major General Hamilton
Sir.
I have the Honor to acknowledge the receipt of two letters of the 21st. and two of the 25th. ulto. I have taken measures to obtain correct information, of the disturbances which took place at Elizabeth Town, between Capt. Courtlandt & Lt. Livingston, with some people at a public House. The account in the news paper is grossly exagerated as appears to me, from the statements I have already obtained. I shall be able however in a few Days to present you with a candid statement of the whole transaction.
In ansr. to The one letter of the 25th. on the subject of Hospitals I find no House, can be procured here, for a Hospital and whether the Brigade remains here or not, a building of the kind will be necessary, upon the supposition, that some Troops will or ought to be constantly kept, here when we do move, we shall be forced to leave, many Sick & Convalessents behind, under the Command of a Capt. or Major. The plan I had contemplated, was a house of 90 feet by 20. with posts of 12 feet so as to give the Ground floor rooms of 7 feet & the upper rooms about 4 feet 6, allowing 6 inches for the beams and upper floor. this house will admit of three divissions giving rooms of 30 by 20, above and below—2 for each Regt.—which with small kitchens will not exceed £300.
I have done myself the honor of making communications to you on the subject of Capt Kirklands affair, and am surprised the letter has not reached you.— It is about an equal chance or other against him, what with his personal indisposition and mental perplexities, that his debts will be paid, with a muffled drum & Rosline Castle in a few months, it would be humane to let him die as easy as possible—he may however get over it—but I must confess I have some doubts. I am content that the morris-Town, question should rest. I have been totally silent upon it—and shall remain so—but you may be assured a considerable proportion of the people, have “hay on their horns”—and that I think it extreamly imprudent that we should be permitted to remain longer without Cartridge—there is a revolution taking place here in the religious societies. A minister by the name of Austin who you doubtless have heared of, is blowing the trumpet in Sion—calls it his Jubelle Trump and proposes, as he says to establish, the new Jerusalem, he is a man of talents, and address, & mixes a degree of Enthusiasm in his Sermons & conversation, well calculated ad captendum Vulgus. His influence is very extensive, and encreasing daily. I have on political principles, been very civil and attentive to him, I have in conversation with him mixed a little of my civil and military enthusiasm, with his religious, and think I can command him. I believe it would be of great service to embrace him, by inviting him to perform divine service for our troops, either temporary or permanent as a Chaplain. I can make him preach fœdral Sermons and sing hymns of Union, and use him effectually to quiet a spirit of insurrection, which is groaning in morris—and only waits opportunity or some ostensible cause, to break forth—but of this from the light you have, you are better competent to judge of than myself. Your other Letter of the 25th on wood and its consumption—my calculation when I consented that Mr. Dayton should make a Contract for 300 cord to be extended optional to 600—was—that the public allowance exclusive of contingencies, from the 10th. of July, to the first of April would demand an issue or 422 Cords & 66 feet, agreable to War-office allowance, there would then be in reserve 177 Cord & 62 feet, for summer purposes, should the contract be fulfilled to its extent—& I do not now believe it will ever be got for less, than 26/.—the store keepers have been in the habit of giving 24/—& still do, and it is really worth it to bring it past the stores to Camp. You may rest assured the regulations of the war-office, shall in no manner be deviated from, unless at moments of the most pressing necessity they have not yet occured & I hope they will not. I have been obliged to indulge the Guards in storms and very cold weather but the troops have been kept to the regular issue.
I have the Honor to be with the greatest respect
Sir,  Your most Obedt.   Humble Servt.

W. S. Smith  Lt. Colo. of ye 12
